Gordon McCloud, J.
¶73 (concurring) I agree with the majority that OneWest Bank FSB is entitled to summary judgment, and, accordingly, I concur. I write separately, *75however, because I would not reach the question of whether the Idaho court orders at issue in this case—the order appointing Shelly Bruna as conservator and the subsequent order directing her to facilitate a reverse mortgage of Bill McKee’s Washington residence—are entitled to full faith and credit in Washington.
ANALYSIS
¶74 As the majority notes, the trial court resolved this case without addressing that constitutional question. It concluded instead that OneWest was a bona fide purchaser for value under Idaho statutory law. Majority at 53. Indeed, neither party raised the issue of full faith and credit in the trial court—that issue was first introduced into this case when the Court of Appeals issued its opinion. As the majority explains, the Court of Appeals agreed with Erickson’s arguments about Idaho statutory law: it held that Idaho’s probate code confers no authority on conservators to “encumber a nonresident’s property outside of Idaho.” Majority at 53 (citing OneWest Bank, FSB v. Erickson, 184 Wn. App. 462, 477, 337 P.3d 1101 (2014), review granted, 183 Wn.2d 1001, 349 P.3d 857 (2015)). But it did not end its analysis there. Instead, it went on to state that even if Idaho law did authorize such an encumbrance, Washington courts “are not bound by a foreign state’s order concerning property here.” OneWest, 184 Wn. App. at 479.
¶75 The majority properly rejects that conclusion because it misconstrues our precedent: a prior controlling decision of our court has clearly held that a foreign court order can lawfully affect interests in real property located here, provided the order does not actually transfer title to that property. Majority at 59-63. Neither of the orders at issue in this case transfers title; the Court of Appeals therefore erred by opining that they were unenforceable under our precedent. I concur completely in this portion of the majority’s analysis.
*76¶76 I disagree, however, with the majority’s decision to go on to hold that these orders are binding on our courts because of the full faith and credit clause. Majority at 64. Article IV, section 1 of the United States Constitution guarantees full faith and credit to a state court’s “final judgment.”16 It does not, however, extend that guarantee to orders that are interlocutory or subject to modification.17 The problem in this case is that we can’t tell whether the Idaho orders are final judgments or interlocutory orders subject to modification. Neither party ever presented the trial court with any “judgment” from the Idaho case. And, according to the Idaho District Court of Shoshone County docket sheet filed as part of the record in this case,18 both of the orders relevant here (the “Letters of Conserva-torship” appointing Bruna as conservator, Clerk’s Papers (CP) at 18, and the “Order Directing [Bruna] to Facilitate a Reverse Mortgage of Property,” CP at 108) issued in the middle of litigation. CP at 99. It is possible that these orders are “final judgments”19 for purposes of full faith and credit analysis. But it is possible that they are not. No record was ever developed on this question, no argument was made on this “final judgment” question, and no ruling was entered by the trial court on this question. The parties simply did *77not raise the issue of full faith and credit in the trial court. And because the Court of Appeals based its opinion entirely on what it called “ancient principles” prohibiting courts from affecting property interests in another state, OneWest, 184 Wn. App. at 479-80, the parties understandably limited their briefing on the full faith and credit issue, in this court, to those ostensibly ancient principles.
¶77 I would keep this court’s holding within similar limits. I would reject, as the majority does, the Court of Appeals’ assertion that foreign judgments can never “affect[ ]” property interests in our state. Id. But I would clarify that this conclusion is based on an analysis of the scope of the foreign court’s jurisdiction or power to act, not on the full faith and credit clause—which concerns our own court’s duty (or lack thereof) to honor such foreign court orders under the full faith and credit clause.
¶78 Indeed, I would make clear that the full faith and credit clause is not even relevant to the question presented here, i.e., whether OneWest was entitled to rely on those orders. I would therefore go straight to the issue of whether OneWest is a bona fide purchaser. No decision on whether the orders are actually entitled to full faith and credit is needed to answer that question. Instead, we need analyze only what constitutes a bona fide purchaser under Idaho law.
¶79 That analysis shows that Idaho statutory law protects OneWest as a bona fide mortgagee. The reason is that, as the majority notes, in the trial court the parties disputed an Idaho conservator’s statutory authority to affect a nonresident’s out-of-state property. Majority at 50-53. The trial court ruled in favor of OneWest on this issue, rejecting Erickson’s arguments that the reverse mortgage exceeded the jurisdictional limits of Idaho’s probate code. See CP at 60 (Mem. in Opp’n to Pl.’s Mot. for Summ. J.) (arguing that OneWest’s predecessor should have known that Idaho statutes do not confer “authority [on] a conservator appointed *78in Idaho to transfer real property interests in Washington purportedly belonging to a Washington resident”)- The trial court was correct. Even if we accepted Erickson’s argument that the conservator lacked actual statutory authority to encumber McKee’s out-of-state property because he was not an Idaho resident, Idaho conservatorship law would protect OneWest’s interests as a bona fide mortgagee anyway. That law specifically protects third parties who deal with conservators, even in situations when the court may have lacked jurisdiction:
A person who in good faith either assists a conservator or deals with him for value in any transaction other than those requiring a court order as provided in section 15-5-408 of this Part, is protected as if the conservator properly exercised this power. The fact that a person knowingly deals with a conservator does not alone require the person to inquire into the existence of a power or the propriety of its exercise, except that restrictions on powers of conservators which are endorsed on letters [of conservatorship] are effective as to third persons .... The protection here expressed extends to instances in which some procedural irregularity or jurisdictional defect occurred in proceedings leading to the issuance of letters [of conservatorship].
Idaho Code § 15-5-423.
CONCLUSION
¶80 I would reverse the Court of Appeals’ decision and affirm the trial court’s decision to grant summary judgment to OneWest on the basis that it is a bona fide mortgagee under Idaho statutory law. I would not reach the question of whether the orders at issue in this case are final judgments entitled to full faith and credit. In this way, I would avoid reaching a constitutional question that was neither argued in the trial court nor thoroughly briefed on appeal. I therefore respectfully concur.
Spearman, J. Pro Tem., concurs with Gordon McCloud, J.

 Baker v. Gen. Motors Corp., 522 U.S. 222, 233, 118 S. Ct. 657, 139 L. Ed. 2d 580 (1998) (“A final judgment in one state, if rendered by a court with adjudicatory authority over the subject matter and persons governed by the judgment, qualifies for recognition through the land.” (citing U.S. Const. art. IV, § 1)); see Durfee v. Duke, 375 U.S. 106, 109-10, 84 S. Ct. 242, 11 L. Ed. 2d 186 (1963) (every state must give the “judgment” of a court of another state “at least the res judicata effect which the judgment would be accorded in the State which rendered it”; “a judgment of a court in one State is conclusive upon the merits in a court in another State only if the court in the first State had power to pass on the merits—had jurisdiction, that is, to render the judgment”).


 E.g., Padron v. Lopez, 289 Kan. 1089, 1101, 220 P.3d 345 (2009) (full faith and credit not required when a decree is interlocutory or subject to modification under the law of the rendering state); Bard v. Charles R. Myers Ins. Agency, 839 S.W.2d 791, 794 (Tex. 1992) (full faith and credit not required when decree is interlocutory or subject to modification under the law of the rendering state).


 In re Guardianship & Conservatorship of McKee, No. CV-07-120 (First Dist. Ct., Shoshone County, Idaho).


 Baker, 522 U.S. at 231.